COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Health Care Services, Inc. d/b/a Groves Security Solutions and
                          All Occupants of 829 Yale Street, Houston, TX

Appellate case number:    01-21-00030-CV

Trial court case number: 1150005

Trial court:              County Court at Law No. 1 of Harris County


       Relator, Health Care Services, Inc. d/b/a Groves Security Solutions and All Occupants of
829 Yale Street, Houston, TX, has filed an emergency motion for temporary relief asking this
Court to stay trial court proceedings while their original proceeding is pending in this Court. See
TEX. R. APP. P. 52.10. We deny relator’s request for emergency temporary relief.

       It is so ORDERED.


Judge’s signature:     ______/s/ Sherry Radack________________________________
                        Acting individually     Acting for the Court


Date: __January 15, 2021____